FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VIRGINIO DELABRA-REBOLLAR,                        No. 09-71694
a.k.a. Flavio Delabra, a.k.a. Virginio
Delabra, Jr., a.k.a. Virginio Delabra, a.k.a.     Agency No. A090-063-073
Virgino Delabra, Jr., a.k.a. Virginio Sina
Delabra-Rebo, a.k.a. Flavio Rebollar-
Delabra,                                          MEMORANDUM *

               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Virginio Delabra-Rebollar, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Cazarez-Gutierrez v. Ashcroft, 382

F.3d 905, 909 (9th Cir. 2004), and we deny the petition for review.

      Delabra-Rebollar’s conviction for violating California Health and Safety

Code § 11378 is an aggravated felony under 8 U.S.C. § 1101(a)(43)(B). See id. at

919 (a state drug offense is an aggravated felony for immigration purposes if it

contains a trafficking element). Contrary to Delabra-Rebollar’s contention, the

record of conviction establishes that he was convicted of selling

methamphetamine. See Shepard v. United States, 544 U.S. 13, 16 (2005) (charging

document and transcript of plea colloquy may be used for modified categorical

analysis).

      In his opening brief, Delabra-Rebollar did not challenge the agency’s denial

of his application for withholding of removal and, therefore, has waived this issue.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      In light of our disposition, we need not address Delabra-Rebollar’s

remaining contentions.

      PETITION FOR REVIEW DENIED.


                                          2                                   09-71694